Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application 
2.	Applicants’ arguments/remarks filed 28 July 2022 are acknowledged.  Claims 1-19 are currently pending.  Claims 1, 3, and 12 are amended.  Claims 16-19 are newly added.  Claims 1-19 are examined on the merits within. 

Withdrawn Rejections
3.	Applicants’ arguments, filed 28 July 2022, with respect to the 35 U.S.C. 112(a) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(a) Rejection of claims 12-14 has been withdrawn. The 35 U.S.C. 102 Rejections in view of Wiedersberg et al. and Gunther et al. have been withdrawn in view of the claim amendments. The 35 U.S.C. 103 Rejection of Gunther et al. (WO2012/160179) in view of Wiedersberg et al. has been withdrawn.  In view of the claim amendments, a new rejection is made over Gunther et al. (U.S. Patent Application Publication No. 2015/0238605) in view of Wiedersberg et al. (U.S. Patent Application Publication No. 2017/0182060) and Mori (JPS62249913).

New Rejections
Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (U.S. Patent Application Publication No. 2015/0238605) in view of Wiedersberg et al. (U.S. Patent Application Publication No. 2017/0182060) and Mori (JPS62249913).
	Gunther et al. teach a composition comprising an active compound, semifluorinated alkanes, and is substantially free of water.  See claim 1.  The semifluorinated alkane can be F4H6, F4H8, F6H8 or F6H10.  See claim 18. The active compound is a retinoid.  See claim 8.  The composition is applied topically to the skin.  See claim 13.  The composition additionally comprises viscosity agents.  See paragraph [0071].  The composition may be in the form of a gel (semi-solid).  See paragraph [0077].  Example 1 comprises formulations of 1 and 5% omega-3 fatty acid ester in semi-fluorinated alkane.  Since no other ingredients are listed this equates to 95% and 99% semifluorinated alkane.  The invention further provides kits for the composition including containers.  See abstract and paragraph [0078].
	 Gunther et al. do not teach 3-11% of a thickening agent or 3-6% excipient.
	Wiedersberg et al. teach a transdermal therapeutic system for applying active pharmaceutical ingredients across the human skin characterized in that the active pharmaceutical ingredient is in combination with one or more semifluorinated alkanes.  See claim 1. The composition additionally comprises viscosity increasing agents selected from silicon dioxide, polyacrylic acid, wool waxes and polyethylene glycols.  See paragraph [0030].  The preparation can be in the form of a paste, suspension or gel.  See paragraph [0030].  The semifluorinated alkane is F6H8, F6H10, F4H5, F4H8, etc.  See claim 5.  The viscosity increasing agent is wool wax which is an animal wax.  See paragraph [0030]. The composition may comprise excipients such as mineral oil.  See paragraph [0026].  Wiedersberg et al. teach the same combination of ingredients as instantly claimed and thus would be semi-solid at room temperature and melt upon contact with the body of a mammal.  Wiedersberg et al. teach administration of the composition to skin to release an active ingredient. See paragraph [0005]. Table 2 comprises semifluorinated alkanes in combination with ethanol. 
	Mori teaches compositions comprising compounds having a perfluorocarbon group and a hydrocarbon group in combination with oils, fats, waxes, hydrocarbons, ester oils, higher alcohols or higher fatty acids.  Examples include lanolin, beeswax, solid paraffin, squalene, etc. in amounts of 5 to 40%.  See paragraph 2.  The compositions are in the form of skin creams.  See paragraph 3.  
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to substitute one wax or oil for another, i.e., beeswax and/or squalene for wool wax since these are a functional equivalent components taught by Mori which are effective in amounts of 5-40% when combined with fluorinated hydrocarbons for topical administration and both Wiedersberg et al. and Gunther et al. teach thickening agents in combination with semifluorinated alkanes for topical administration to the skin.  In addition, it would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amount of thickening agent to achieve the desired viscosity of the formulation.  It would have been well within the purview of the skilled artisan to modify the amounts of semifluorinated alkane and excipients to optimize the formulation to achieve the desired result.  
	 
6.	Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (U.S. Patent Application Publication No. 2015/0238605) in view of Wiedersberg et al. (U.S. Patent Application Publication No. 2017/0182060) and Mori (JPS62249913) as applied to claims 1-12 and 15-19 above and further in view of Gunther (WO2012/160179).
	Neither Gunther et al. or Wiedersberg et al. teach treatment of acne, dry skin dermatitis, psoriasis, aged skin or itchiness.
	Gunther 2012 teaches that the active ingredient includes retinoids and can be used for treatment of psoriasis, dermatitis, acne, and itching skin.  See abstract, page 10, and page 12. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the formulation made obvious by Gunther at al., Wiedersberg et al. and Mori to treat acne, psoriasis or itching skin because Gunther et al. teach retinoids as active ingredients and Gunther 2012 teaches that retinoids are known to treat these conditions when applied topically. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/280055 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to topical compositions comprising a semifluorinated alkane.  Claim 1 of the instant application requires a thickening agent which is cited in claim 2 of Application 17/280055.  Claim 5 of the copending application recites the specific semi-fluorinated alkanes such as F6H8 and F4H8.  Claim 8 of the copending application addresses the amount of solid thickening agent and claim 12 addresses that the formulation is water free.  Application 17/280055 also includes a metal oxide component and thus is much more specific.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant application is anticipated by Application 17/280055, they are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments filed 28 July 2022 have been fully considered but they are not persuasive. 
9.	Applicants argued, “The Examples provide unexpected results.  Nothing in the prior art would lead one to select the amount of thickener nor predict the numerous benefits.” 
In response to applicants’ arguments, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the amount of thickeners dependent on the viscosity desired since the intent of thickeners is to increase viscosity of a composition and both Gunther et al. and Wiedersberg et al. are directed to gel formulations. With regards to the Examples, the data is not commensurate in scope with the claims as the examples are directed to specific thickeners with or without specific excipients whereas claim 1 is directed to any thickening agent with or without any excipient.  Thus a side by side analysis cannot be conducted.  From the information provided, it could not be determined what the data is compared to and how the results are unexpected.

10.	Applicants argued, “There is no claim of the reference application which features all of the elements of claim 1, therefore there is no anticipatory double patenting rejection.”
	In response to applicant’s arguments, Application 17/280055 is directed to a formulation comprising semifluorinated alkane, a metal oxide and optionally a co-solvent, oil, and/or active.  Claim 2 then addresses the addition of a solid thickening agent. Claim 5 recites the specific semi-fluorinated alkanes such as F6H8 and F4H8.  Claim 8 addresses the amount of solid thickening agent and claim 12 addresses that the formulation is water free.  Thus the claims as a whole are directed to a more specific formulation than the instant claim.
	Thus this rejection is maintained. 




Conclusion
11.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615